Citation Nr: 1021168	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-43 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2009 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which, in pertinent part, granted the Veteran's claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The Veteran filed a timely Notice of 
Disagreement (NOD) in April 2009, specifically disagreeing 
with the rating assigned for his service-connected PTSD, and, 
subsequently, in September 2009, the RO provided a Statement 
of the Case (SOC).  In October 2009, the Veteran filed a 
timely substantive appeal to the Board.   

In the March 2009 rating decision, the RO also granted the 
Veteran's respective claims for entitlement to service 
connection for right shoulder instability; tinnitus; and 
scars of the right knee; and denied a claim of entitlement to 
service connection for bilateral hearing loss.  In the April 
2009 NOD, the Veteran specifically disagreed solely with the 
rating assigned for PTSD.  As such, the other issues 
addressed in the March 2009 rating decision are not in 
appellate status and are not before the Board.  38 C.F.R. 
§ 7104 (West 2002 & Supp. 2009).  

During the pendency of this appeal, in an October 2009 rating 
decision, the RO denied the Veteran's claim for entitlement 
to individual employability.  The record does not indicate 
that the Veteran filed an NOD regarding this decision.  As 
such, this claim in not in appellate status and is not before 
the Board.  Id.  

The Veteran did not request a hearing before the Board.


FINDINGS OF FACT

The Veteran's PTSD disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as somewhat flattened affect; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The Veteran's PTSD has not been manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD, 
but no more than 50 percent, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In a claim for an increased rating, the VCAA requires generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).  However, as the claim for an initial compensable 
rating for the Veteran's PTSD is a downstream issue from that 
of service connection, Vasquez notice was not required when 
the RO developed this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

The Board finds that a September 2008 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  The Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that VA would seek to 
provide; and the information and evidence the Veteran was 
expected to provide.  The letter also provided the 
information required by Dingess.

Also, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, with respect to 
either timing or content, have resulted in prejudice.  
Although the appellant does not have the burden of showing 
prejudice, the record raises no plausible showing of how the 
essential fairness of the adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that VA acquired the Veteran's VA treatment 
records to assist the Veteran with his claims.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Veteran was provided with a VA 
psychiatric examination in February 2009 that was thorough 
and productive of medical findings allowing for the rating of 
the disorder on appeal.  As such, there is no duty to provide 
an additional examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Initial Rating

a.  Factual Background.  The Veteran essentially contends 
that his PTSD symptomatology warrants higher rating than the 
30 percent rating assigned.  The evidence of record consists 
of VA treatment records, and lay statements from the Veteran 
and others.

In a September 2008 VA psychiatric examination report, the 
Veteran stated that, over the past 10 years, he had been 
experiencing increasing disturbing thoughts regarding his 
experiences in the Korean Conflict.  He indicated that he had 
been married the past 38 years to his second wife, and 
described the relationship as "fantastic."  He recalled 
drinking alcohol on 10 occasions during the previous four 
months, and drinking to intoxication eight times during that 
period.  He stated that, after discharge from service, he 
used to drink heavily, but had cut down about 10 years ago.  
The Veteran appeared at the examination wearing a button-down 
shirt and pants with notable soil stains.  The examiner noted 
that he was cooperative during the assessment.  The Veteran 
demonstrated augmented alertness to ambient sounds that drew 
his attention away from the assessment.  He also appeared to 
have some difficulty hearing questions.  He indicated that he 
was experiencing some hearing loss, but also stated that he 
used this as a reason not to respond to people if he did no 
wish to do so.  He asked to have some questions repeated or 
rephrased.  He also had difficulty remembering the names of 
his diabetes medications.  His speech was normal, except for 
notable pauses and slowing when discussing in-service 
traumas.  His mood was slightly depressed with congruent 
affect.  His form of thought was linear.  His thought content 
appeared somewhat minimizing when discussing his symptoms.  
His perceptions appeared normal, and his judgment was intact.  
He denied any suicidal ideation.  During examination, the 
Veteran reported feeling bothered by repeated disturbing 
memories, thoughts, or images of his in-service experiences.  
He noted that these thoughts had increased in frequency over 
the past 10 years, after he began cutting down on his alcohol 
consumption.  He indicated that he had difficulty sleeping, 
stating that he experienced combat-related nightmares at 
least twice per month.  However, his son, who was present at 
the interview, stated that he heard his father crying out or 
whimpering in his sleep at least twice per week.  The Veteran 
endorsed feeling moderately bothered by his upset feelings 
when something reminded him of his stressful service 
experiences.  He stated that he currently washed his hands 
compulsively, an activity he believed started after an 
incident in Korea involving dead bodies.  He also indicated 
feeling irritation during news reports about current 
conflicts.  He currently avoided places or situations that 
would remind him of his service.  He indicated feeling 
distant and cut off from others, but stated that he did not 
have much interest in socializing.  He stated that he 
experienced difficulty with irritable feelings and outbursts 
over the past month, and noted having several interpersonal 
difficulties due to his irritability.  He also stated that he 
had trouble concentrating over the past month.  He reported 
that he was "super-alert," and would check the doors in 
house up to four times a night.  In a public space, he chose 
to sit with his back to the wall.  He stated that he was 
jumpy and easily startled.  The examiner diagnosed PTSD and 
assigned a Global Assessment of Function (GAF) score of 50.  
The examiner also stated that the Veteran's symptoms caused 
clinically significant distress or impairment in social and 
occupational functioning.  

In an October 2008 statement, the Veteran's wife stated that 
the Veteran experienced nightmares regarding service two to 
three times per month.  She indicated that, before it became 
too physically taxing, he used to drink to avoid the 
nightmares.  She indicated that he refused to spank his 
children due to the violence he had experienced during his 
lifetime and that, during the course of their marriage, he 
only became "physical" with her once.  

In an October 2008 statement, the Veteran's son stated that 
his father would isolate himself in his bedroom when he was 
at home, although he did not like being alone.  

In an October 2008 statement, the Veteran's other son stated 
that his father isolated himself, rarely talking to anyone 
except a select few people.  On the job, he had difficulty 
with patience, and would not use certain tools that caused 
loud noises.

In an October 2008 VA treatment record, the Veteran reported 
symptoms of anger, insomnia, nightmares, recurrent thoughts 
of combat, flashbacks, avoidance, difficulty with closeness, 
and jumpiness.  He stated that his health had worsened over 
the past 1.5 years and that he had lost his job when the 
business shut down.  He believed that talking about his PTSD 
had caused his symptoms to worsen.  He indicated having a 
depressive mood equalling a 5 on a scale of 10, and anxiety 
level of 4 to 5 on a scale of 10.  The Veteran reported 
moderate feelings of emotional numbness and being unable to 
have loving feelings with those close to him.  He stated that 
he had feelings of irritability and angry outbursts.  He 
indicated that he had quite a bit of difficulty 
concentrating.  In the report, the examiner stated that the 
Veteran was cooperative; eye contact was "present, absent;" 
mood was normal; affect was broad; speech was normal for rate 
and tone; flow of thought was logical and linear; perceptual 
distortions, delusions, paranoia, obsessions, compulsions, 
ruminations, phobias, aggressive thoughts/impulses, and 
hallucinations were not evident; recent and remote memory 
were intact; concentration was adequate; abstract reasoning 
was normal; and judgment was good.  The diagnosis was PTSD 
(watch for alcohol abuse) and the GAF score was 50.  

In a February 2009 VA psychiatric examination report, the 
Veteran reported that he was on medication to treat his sleep 
problems.  He stated that, through the years, he had 
difficulties getting along with coworkers.  He recalled that 
he had worked at 20 to 30 jobs over his lifetime, mostly in 
construction work.  He stated that he was let go from several 
positions after arguing with coworkers.  The Veteran still 
reacted to reminders and triggers of loud noises.  He 
continued to have avoidance and numbing from his experiences 
in North Korea.  He had a loss of interest in previously 
enjoyable activities, such as playing cards and skiing.  He 
did not socialize, and felt distant and cut off from others.  
He indicated that he was emotionally numb and unable to have 
loving feelings for everyone outside his immediate family.  
He felt as if his future was cut short.  Despite being on 
sleep medication, the Veteran still woke up three to four 
times per night.  He experienced irritability at work and 
while driving.  He said that his concentration was fair.  He 
noted watchfulness, including being on guard around other 
people.  He stated that he was very jumpy and unusually 
startled by loud noises.  He indicated experiencing 
depression since Korea, with symptoms currently at a 6 on a 
scale of 10.  He reported having occasional suicidal 
thoughts, but stated that he would never act upon them.  He 
had few leisure pursuits, outside of watching television or 
reading magazines at home.  His appetite was poor and he had 
lost 10 pounds over the previous month.  His energy level was 
low.  He denied any panic attacks.  He stated that he had 
been in physical fights previously, the last occurring 10 
years prior.  In the report, the examiner noted that the 
Veteran was appropriately dressed in casual clothing; his 
hygiene was fair; psychomotor activity was normal; speech was 
of normal rate and tone; attitude was cooperative; affect was 
somewhat constricted; mood was anxious and depressed; 
orientation was present in all spheres; form of thought was 
linear and goal-directed; inappropriate behavior and 
delusions were not notable; thought process and communication 
were non-problematic; impulse control was fair; and memory 
was normal, except for the failure to remember one of three 
objects at five minutes.  In conclusion, the examiner 
diagnosed chronic PTSD; depressive disorder not otherwise 
specified; and alcohol dependence in early remission.  The 
GAF score for PTSD was 50.  The examiner noted that the 
depressive disorder appeared to be related to the Veteran's 
PTSD.  He also indicated that the Veteran's alcohol 
dependence was partially connected to PTSD, but noted that 
the Veteran appeared to have some alcohol problems prior to 
service entry.

In a May 2009 statement, the Veteran's former employer stated 
that the Veteran had to quit due to stress.  He indicated 
that the Veteran was not able to handle being around the 
employer when he became mad or yelled at his employees.  

In a June 2009 statement, the Veteran stated that he had 
worked at 20 different jobs since service.  He reported 
running his own company five or six times, only to have each 
respective business fail within two years due to his 
drinking.  He also stated that he was uncomfortable around 
Asians as he did not know whether he killed any of their 
relatives during service.

In a May 2009 letter, the Veteran indicated that, she and the 
Veteran had experienced many relocations and financial 
disasters during their marriage, as a result of his drinking 
and inability to hold a steady position.  She stated that, 
currently, he could not remember where he put things or set 
them down.  At this point, he would sit by himself in the 
bedroom, talking to the television using foul language.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects their ability 
to function under the ordinary conditions of daily life, 
including employment, by comparing their symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a 30 percent evaluation is 
warranted where the evidence shows occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Also, the symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
score of 61 to 70 is defined as some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF from 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serous 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV; Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

c.  Analysis.  The Board finds that the objective evidence 
indicates that the Veteran's PTSD is manifested by 
symptomatology meeting the criteria for a 50 percent rating 
under Diagnostic Code 9411.  In making this determination, 
the Board notes that the Veteran's current mental disorder 
does not have many of the symptoms listed as criteria for a 
50 percent rating under Diagnostic Code 9440.  For example, 
the objective medical evidence contains no indications of 
symptoms such as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks of any sort; difficulty in 
understanding complex commands; or impaired judgment or 
impaired thinking.  Also, although the Veteran did show some 
short term memory loss, this does not appear to be a sign of 
impairment of both short and long term memory noted in 
Diagnostic Code 5440.  However, in the September 2008 VA 
psychiatric examination report, the examiner noted that the 
Veteran appeared slightly depressed "with a congruent 
affect."  Also, in the February 2009 psychiatric examination 
report, the examiner noted that the Veteran's affect was 
"somewhat constricted."  The Board finds that this evidence 
indicates a condition equivalent to the "flattened affect" 
noted in Diagnostic Code 9411.  Moreover, the Veteran's 
condition has been noted to create disturbances in mood, such 
as increased irritability.  Most importantly, the record, 
including both objective medical evidence and lay statements 
filed by the Veteran, his former employer, and his immediate 
family, indicates that the Veteran has difficulty in 
establishing and maintaining effective work and social 
relationships.  The Veteran has presented credible evidence 
indicating that his disorder has caused him great difficulty 
in working with others and establishing social ties outside 
his immediate family.  Also, each respective treatment record 
in the claims file has included a GAF scores for PTSD of 50, 
denoting serious impairment.  As such, the Board finds that 
the criteria for a 50 percent rating for PTSD have been met.

The Board also finds that the Veteran's PTSD disorder is not 
manifested by symptomatology equivalent to that required for 
a rating greater than 50 percent.  The Board notes that the 
Veteran's disorder is not manifested by symptoms such as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or notable neglect of personal 
appearance and hygiene.  Again, the Board notes that the 
examination reports assigned a GAF score of 50 for the 
Veteran's PTSD, denoting severe impairment of social and 
occupational functioning.  The Board, however, notes that the 
Veteran does not display many of the noted characteristics of 
such impairment, such as severe obsessional rituals and 
frequent shoplifting.  Considering the objective evidence of 
impairment in the file, the Board finds that the 
preponderance of evidence does not indicate that the 
Veteran's PTSD disorder was manifested by symptomatology more 
nearly approximating that required for a 70 percent rating 
under Diagnostic Code 9411.

Extraschedular ratings

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular scheduler 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular scheduler 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate.  Second, if the 
scheduler evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available scheduler evaluation for the service-
connected PTSD is inadequate.  The Board notes that the 
Veteran has had difficulty in maintaining a job since his 
discharge from service.  The Veteran reported throughout the 
record that he had difficulty working with coworkers, causing 
him to lose jobs.  However, the Board notes that a 50 percent 
rating under Diagnostic Code 9411 contemplates such 
difficulty in establishing and maintaining effective work 
relationships.  Moreover, the record does not show that the 
Veteran has required frequent hospitalizations for his PTSD.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  As such, the Board 
finds that the evidence does not show such an exceptional 
disability picture to render the scheduler evaluations 
assigned for the Veteran's PTSD inadequate.  

In short, the record does not indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned scheduler rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 50 percent for PTSD, but 
not greater than 50 percent, is granted.  




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


